                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


PAUL ZONDO,                                     Case No. CV-17-093-H-BMM-JTJ

                     Plaintiff,                 JUDGMENT IN A CIVIL CASE

  vs.

STATE OF MONTANA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X      Order by Court. This action came before the Court for bench trial, hearing,
 or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED the joint stipulation is GRANTED.
 This matter is DISMISSED.

        Dated this 22nd day of October, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Julie Hollenbeck
                                  Julie Hollenbeck, Deputy Clerk
